DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 06/30/2022. Claims 1-17 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a touch display device and associated touch driving method thereof enable to effectively identify a ghost touch while reducing a number of touch lines and touch sensing units by differently disposing an arrangement of the touch electrodes to which the touch lines are connected for each touch block. Independent claims 1 and 11 identify the uniquely distinct limitations, “wherein the first touch line is connected to a first touch electrode located at a first row and a first column of a second block with a first jumping interval being an increment from the first touch electrode at the second touch block to a corresponding reference touch electrode at the first column of the second touch block, the second touch line is connected to a second touch electrode located at a second row and a second column of the second block with a second jumping interval being an increment from the second touch electrode at the second touch block to a corresponding reference touch electrode at the second column of the second touch block and greater than the first jumping interval, and the third touch line is connected to a third touch electrode located at a fourth row and a third column of the second block with a third jumping interval being an increment from the third touch electrode at the second touch block to a corresponding reference touch electrode at the third column of the second touch block and greater than the second jumping interval.” The closest prior arts, discussed in the previous Office action dated 04/14/2022, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626